Title: From Thomas Jefferson to United States House of Representatives, 15 November 1804
From: Jefferson, Thomas
To: United States House of Representatives


                  
                  
                     
                     To the House of Representatives 
                        
                        of the United States. 
                     
                     Nov. 15. 1804
                  
                  Agreeably to your resolution of the 9th. instant I now lay before you a statement of the circumstances attending the destruction of the frigate Philadelphia, with the names of the officers and the number of men employed on the occasion: to which I have to add that Lieutenant Decatur was thereupon advanced to be a Captain in the Navy of the US.
                  
                     Th: Jefferson 
                     
                  
               